Citation Nr: 1740866	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-19 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1956 to December 1959 and from January 1963 to January 1966, with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

In his June 2014 substantive appeal, the Veteran suggested that his service-connected chronic obstructive pulmonary disease (COPD) caused or aggravated his nonservice-connected heart disorder.  Similarly, at the June 2017 hearing, he and his wife suggested that his service-connected COPD had recently worsened in severity.  To the extent the Veteran wishes to file a claim for service connection for his heart disorder or a claim for an increased rating for his COPD, he is advised that a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-connected COPD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is unable to secure or maintain substantially gainful employment due to his service-connected COPD.  

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Since the date of his April 15, 2011 claim, the Veteran has been service-connected for the sole disability of COPD, which is rated as 60 percent disabling.  As such, he meets the schedular threshold criteria for consideration of a TDIU for the entire appeal period.  38 C.F.R. § 4.16(a).  Additionally, upon review of the evidence, the Board finds that the Veteran's service-connected COPD has rendered him unable to secure or follow a substantially gainful occupation.  

Turning to his educational and work experience, the evidence of record indicates that the Veteran has a high school education with subsequent training in welding.  Regarding his work history, his testimony at the June 2017 hearing and the record suggest that, prior to 1997, he worked as a pipe layer, welder, and a long haul truck driver.  He credibly testified that all of these positions required a level of physical activity and endurance he can no longer perform due to his COPD-related shortness of breath and exhaustion.  

In September 2011, the Veteran was afforded a comprehensive medical examination and the examiner was asked to provide an opinion as to whether the Veteran's service-connected COPD prevented him from maintaining substantially gainful employment.  After examining the Veteran and reviewing the record, the examiner opined that the Veteran could not "do any physical work due to his COPD and shortness of breath with mild exertion.  He can do sedentary work.  He has limitations due to [nonservice-connected coronary artery disease] and lumbar [degenerative joint disease]."  

While the 2011 examiner indicated the Veteran could perform sedentary work, testimony from the June 2017 hearing establishes that the Veteran does not have the skill or expertise to perform such work.  In this regard, he has no computer training and has never held a position in an office setting.  Additionally, while the examiner indicated nonservice-connected disabilities also impact the Veteran's employability, she specifically stated that the Veteran's COPD alone prevented him from performing the only type of work he has ever done, i.e., physical labor.

Notably, the question of employability is ultimately a legal one, not a medical one.  The evidence, as described and discussed above, clearly shows that the Veteran is not able to maintain the type of employment he is experienced in due solely to his service-connected COPD.  In this regard, the Board finds the opinion of the September 2011 VA examiner to be highly probative as the examiner considered the full evidence of record, including lay statements, and clearly articulated how the Veteran's COPD would hinder physical employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected COPD prevented him from securing or following substantially gainful employment for the entire appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, Gilbert, supra.  Therefore, entitlement to a TDIU is warranted.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Akles v. Derwinski, 1 Vet. App. 118 (1991).  


ORDER

A TDIU is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


